Citation Nr: 0714911	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-03 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to restoration of the veteran's competency status 
for purposes of VA benefit payments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and S.B.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from March 23, 1951, to 
June 29, 1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 RO decision.  The veteran and a 
friend testified before the RO in February 2005.  The case 
has been advanced on the docket.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran has been rated incompetent for VA benefit 
payment purposes since October 1999, and his VA benefit 
payments are currently made to a fiduciary.

2.  The clinical and field evidence indicates that the 
veteran is able to manage his affairs.

3.  The presumption favoring competence has not been rebutted 
clearly and convincingly by evidence to the contrary.


CONCLUSION OF LAW

The veteran is competent for VA benefit payment purposes.  38 
U.S.C.A. §§ 501(a), 5502 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.353 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).

But these changes do not appear to apply to claims such as 
this case.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  
In this case, the applicable regulation, 38 C.F.R. § 3.353 
implements Title 38, United States Code, Chapter 5 
(specifically, 38 U.S.C.A. § 501(a) (West 2002)), not Chapter 
51.  VA's enhanced duties to notify claimants apply to 
individuals applying for VA compensation and pension 
benefits.  But the issue currently before the Board is not 
claim for benefits under Chapter 51. Rather, it is 
essentially a claim that the veteran is competent to manage 
the disbursement of his previously awarded benefits.  Cf. 
Lueras v. Principi, 18 Vet. App. 435 (2004).

In this case, the RO sent correspondence in June 2005; a 
rating decision in April 2004; a statement of the case in 
January 2005; and a supplemental statement of the case in May 
2005.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  In particular, the June 2005 RO 
letter did not precede the RO's initial adjudication in April 
2004, even though it satisfied VA's notice requirements.  

But in any event, since today's decision by the Board is 
favorable to the veteran, any error (which is initially 
presumed to be prejudicial) in fact is harmless.  See Sanders 
v. Nicholson, __ F.3d. __, No. 06-7001, __ WL _____ (U.S. 
Fed. Cir. May 16, 2007) (burden is on VA to show that error 
in notice was not prejudicial).  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Also, VA has examined 
the veteran in an effort to afford him the highest level of 
assistance in evaluating this claim.  VA also attempted to 
re-examine the veteran in April 2005, but the veteran failed 
to report for that examination.  Thus, VA has fulfilled its 
duty to assist the appellant.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see Sims v. Nicholson, 
19 Vet. App. 453 (2006).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Ibid.  
Thus, the presumption favoring competency is strong.  

Since 1971, the veteran has been deemed permanently and 
totally disabled for non-service-connected VA pension 
purposes because of mental deficiency.  

Since October 1999, the veteran has been deemed incompetent 
for purposes of handling his VA benefit payments, and a 
fiduciary has been appointed for him.  Since then, he has 
sought to have his competency status restored on several 
occasions, but the RO has denied the claims in February 2000, 
April 2002, and August 2003.

Although the veteran has undergone examination in connection 
with his claim to restore his competency status in 2004, the 
Board also finds the evidence from the preceding years very 
informative.

In late 1998, VA received information indicating that the 
veteran was being taken advantage of financially.  
Consequently, a field examination was conducted in December 
1998.  According to the report, the veteran could not account 
for all of his expenses, and he was unable to perform a 
mathematical task involving a purchase at a store.  The 
veteran and an acquaintance also indicated that the veteran 
was out of funds during the first week of the month.  The VA 
field examiner concluded that the veteran has poor math and 
budgeting skills and makes poor financial decisions.  

And on VA mental disorders examinations in April and May 
1999, a VA psychologist diagnosed mild mental retardation, 
with a GAF scale score of 40 to 50.  The psychologist also 
concluded that the veteran was not competent to handle his 
funds because of limited mathematical skills, limited mental 
abilities, and suspect judgment, even though he appeared to 
be functioning independently in other areas.  

In September 1999, a treating VA doctor wrote that the 
veteran was competent to handle his personal affairs.

On a February 2000 VA mental disorders examination, the 
veteran was oriented to time, place, and person.  He was 
logical and coherent, not tangential or circumstantial.  
Sometimes he was more grandiose in discussing his activities, 
and his judgment and insight were somewhat impaired.  But 
affect was appropriate, and no delusions or hallucinations 
were noted.  Memory was intact.  Attention and concentration 
were normal.  His intelligence was in the mildly retarded 
rage, but his abstraction ability was better than other 
intelligence aspects, and he seemed to have a fairly good 
understanding of the current issues involved.  The VA 
examiner felt that the veteran was generally capable of 
handling his affairs as long as they were routine and 
simplistic, despite his mild retardation.  However, he felt 
that the veteran should have some supervision of his money, 
"if only to the extent that this money be direct-deposited, 
and that there be occasional VA oversight as to whether he is 
maintaining his general living conditions."  The examiner 
further noted that there was sufficient discrepancy between 
what the veteran reported and what a friend reported so as to 
warrant continued field investigation.  This VA examiner 
concluded that "it would be more appropriate to continue 
having him adjudged as incompetent to handle funds, but 
however, to allow him to take care of his own affairs under a 
supervised direct deposit arrangement with yearly continued 
visits."  Notably, at that time there was no psychiatric 
diagnosis; the only diagnosis was mild mental retardation, 
with a GAF scale score of 80.  

Also, in March 2002, in connection with an earlier attempt to 
restore his competency status, the veteran underwent a VA 
mental disorders examination.  At that time, the examining VA 
psychologist opined that the veteran was incompetent "within 
the VA meaning of the term."  But he also felt that the 
veteran had some structure within the community and had 
remained stable since an examination one year earlier.  The 
examiner commented that it would be "reasonable to give a 
trial for this [veteran] on a direct supervised pay plan with 
the field examiner checking on him two or three times during 
the first year."  The examiner also recommended seeking an 
alternative fiduciary because of the veteran's distrust of 
the current fiduciary.  The GAF scale score was 80, but that 
was "based on the fact that overall this [veteran] is happy 
and has adjusted well to his limited lifestyle."

In January 2004, the veteran filed the current claim to 
restore his competency status.

VA medical records from 2004 and 2005 reflect that the 
veteran has many medical diagnoses, including dementia not 
otherwise specified, that he is a poor historian, that his 
answers and statements do not correlate, that he rambles, 
that he reads with difficulty, and that he is not compliant 
with medications.  But in December 2004, he was reportedly 
stable, improved, and oriented, and in March 2005, he 
indicated that he worked at a local restaurant.  

As mentioned above, VA has tried to examine the veteran in 
connection with this particular claim on two occasions, but 
the veteran reported only for one examination (in March 
2004).  The examining VA psychologist commented that during 
this examination (which lasted one and half hours), the 
veteran demonstrated loose associations and talked about a 
number of topics, including his own psychic abilities.  The 
veteran stated that he had not been receiving any specific 
mental health treatment "in a long time."  He denied taking 
any psychotropic medications.  He indicated that he was 
dissatisfied with his current fiduciary, because he had 
reportedly tapped their phones and believed that the 
fiduciary was misusing his money.  The psychologist noted 
that the veteran also described a number of implausible 
stories (including that he could hear meteorites and comets; 
that he was a psychiatrist; that he could read minds; that he 
could read objects because of electricity in his hand; and 
that he communicated with his brothers and sisters via mental 
telepathy).  However, the examining VA psychologist noted 
that prior reports reflected that the veteran had been an 
only child.  The psychologist also noted that the veteran in 
fact had not seen any mental health professional since mid-
2002, when he was noted as having poor insight and judgment, 
poor concentration and memory, and undifferentiated 
schizophrenia with a GAF scale score of 55.  The psychologist 
also noted that there was some inconsistency in his reporting 
and understanding of his finances.  The veteran denied almost 
all symptoms, including paranoia even though he demonstrated 
a significant delusional thought system.  The psychologist 
also noted that the veteran had been identified as having an 
extremely low IQ and as meeting the criteria for mild mental 
retardation.  Despite the veteran's reports that he had been 
employed, the psychologist stated that the records suggested 
no such employment.  

On the mental status evaluation, the veteran was aware of the 
month and date, but he incorrectly identified the day of the 
week.  He was casually dressed, and grooming was appropriate, 
although he had a bit of a body odor.  While speech was 
spontaneous and normal in rate and rhythm, it was a bit 
slurred and unclear (albeit apparently related to dentition)  
There was no evidence of word finding difficulty or 
inappropriate use of words.  He was friendly and cooperative.  
His mood was euthymic and affect was within normal range.  
But thought processes were disorganized with loose 
associations.  Content was illogical with evidence of several 
unsystematic delusions.  He described having occasional 
visual hallucinations, but he denied auditory hallucinations.  
He denied any suicidal or homicidal ideation.  Insight and 
judgment were impaired at times, but there was no evidence of 
inappropriate behavior during the examination interview.  He 
had considerable difficulty with a mini-mental status 
examination.  The diagnoses included undifferentiated 
schizophrenia; rule out dementia not otherwise specified; and 
mild mental retardation.  He also had moderate psychosocial 
stressors such as limited social support and problems related 
to managing his finances.  His current GAF scale score was 
50.  

Of particular note, the examining VA psychologist concluded 
that the veteran had schizophrenia symptoms that 
significantly impacted his social and occupational 
functioning.  The psychologist summarized:

The veteran does not currently appear appropriate 
or competent to manage his finances independently.  
In addition to his psychiatric problems, he has 
been identified as being mildly mentally retarded 
with past neuropsychological testing corroborating 
this.  He may also possibly be developing a 
dementia (though this is presently unclear), 
factors which further limit his ability to manage 
his funds.  His mathematical skills, overall 
cognitive abilities, and insight are limited.  It 
should be noted, however, that he does appear 
capable of being more involved with his decision-
making processes to some degree or at least 
informed of what is going on with his finances.  
The veteran has difficulty with the fact that he 
is not in contact with any of the individuals 
managing his funds.  It is recommended that 
consideration be given to either finding an 
alternate payee if available, or if not, the 
veteran would benefit from having regular contacts 
with the individual(s) responsible for his 
finances.  He could be shown how his finances are 
distributed each month and made to feel that he 
has some influence or autonomy, or at a minimum 
some awareness of his personal financial state.  

(Emphasis added.)  The psychologist strongly encouraged that 
the veteran return to psychiatric treatment.  She also stated 
that the prognosis was "rather poor" in that this appeared 
to be his baseline functioning level and his social and 
occupational functioning would most likely remain 
significantly impaired.  

On the one hand, this evidence indicates that the veteran has 
been living and providing for meals and for transportation 
with the funds that he is allotted.  In addition, on the 2004 
VA examination, he stated that he had been keeping receipts 
and he attempted to describe his expenses.  

On the other hand, all of the VA examinations that are of 
record from the last few years have recommended at least some 
degree of supervision regarding the veteran's financial 
benefits from VA.  And even one of those examinations (the 
2000 VA examination), which indicated that the veteran was 
generally capable of handling routine and simplistic affairs, 
cautioned that the veteran should continue to be deemed 
incompetent, albeit with participation in a supervised direct 
payment program for a trial period.  Moreover, the veteran's 
GAF scale scores have generally reflected a downward trend, 
and the 2004 VA examination concluded that the veteran's 
prognosis was poor with the possible development of dementia.

But even these examination reports have emphasized that the 
veteran has been able to manage most of his affairs, such as 
providing for meals, transportation, and other basic 
necessities.  And the downward trend in the veteran's GAF 
scale scores still has only translated into GAF scale scores 
that reflect "serious" to "moderate" symptoms, based on 
the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  

The Board is very mindful of the presumption of competency, 
but is also mindful of the need for equitable management of 
the veteran's financial affairs.  The record indicates that 
the veteran is generally able to handle most of his affairs, 
even though he has cognitive and mathematical impairments 
that affect his ability to make financial calculations.  At 
the same time, the veteran has demonstrated an understanding 
of the need for payment of rent and utility expenses, and he 
has also demonstrated a continuing awareness of the funds 
needed to provide for transportation.  The veteran maintains 
a schedule for obtaining funds from his current fiduciary and 
has been making arrangements for meals and has been able 
maintain residence at an apartment for many years, including 
prior to the determination that he was incompetent to handle 
his funds.  The veteran has been able to live on his own for 
many years, along with a support structure of a few 
acquaintances.

Thus, the evidence shows that the veteran manages to conduct 
most of his affairs (rent payments, benefit payment 
collection from his fiduciary, transportation, and meals) in 
a manner that apparently has allowed him to be happy with his 
living style, according to several VA examinations.  

The presumption in favor of competence is generally strong.  
Here, there is sufficient conflict in the evidence for the 
Board to conclude that the presumption favoring competency 
has not been clearly and convincingly rebutted.  Thus, the 
various VA mental disorder examinations and VA field 
examinations have not provided a "definite expression" on 
the issue of the veteran's competency.  See 38 C.F.R. 
§ 3.353(c).  Those examinations have generally indicated that 
the veteran requires supervision to manage his financial 
affairs.  But at the same time, they have reflected a 
recognition of the veteran's ability to handle most of his 
affairs.  The Board is not necessarily bound by the 
examiners' conclusions about competency.  Rather, the Board 
reviews all of the evidence, including all of the details 
within the reports, in order to make its determination on 
this claim.  Thus, at the very least, there is reasonable 
doubt (based on the conflicting evidence) as to whether the 
veteran is incompetent.  See 38 C.F.R. § 3.353(d); see Sims 
v. Nicholson, 19 Vet. App. 453 (2006).

Therefore, the Board concludes that the presumption favoring 
competency has not been rebutted, and the Board will restore 
the veteran's competency status.  See 38 U.S.C.A. § 5502; 
38 C.F.R. §§ 3.353(b)(2), 13.56.


ORDER

Restoration of the veteran's competency status for VA benefit 
payment purposes is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


